DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-16, 19-21, 24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piantelli (US 2011/0249783 A1).
Regarding Claim 1, Piantelli reference discloses a method of enhancing an exothermic reaction between a hydrogen gas and a transition metal, the exothermic reaction occurring in a reaction chamber(Abstract and Figures 16 and 24, numeral 53), said method comprising: 
plating the reaction chamber with an enriched product of the transition metal (Figure 1, numerals 110- cluster prearranging and 19 – transition metal, Figure 2, numeral 20 – crystal layer and 21 – transition metal clusters, Figure 14, numeral 113 – depositing and 19 – transition metal, Figures 16 and 24, numeral 1- active core, Figure 23, numeral 88-layer of transition metal), said enriched product comprising an isotope of the transition metal, wherein the concentration of the isotope in the enriched product being higher than a natural abundance of the isotope; wherein, inside the reaction chamber, the exothermic reaction between the hydrogen gas and the enriched product is triggered and sustained (Paragraphs [0025] – transition metals and Paragraphs [0027]-[0043]- Nickel 58, Nickel 60, Nickel 61, Nickel 62, and Nickel 64 each of these isotope has a higher concentration than its natural abundance).
Regarding Claim 2, Piantelli reference discloses the method of claim 1, wherein the hydrogen gas comprises deuterium (Paragraph [0023]).
Regarding Claim 3, Piantelli reference discloses the method of claim 1, wherein the transition metal is one of nickel, palladium, zirconium, and ruthenium (Paragraph [0025]).
Regarding Claim 6, Piantelli reference discloses the method of claim 3, wherein the transition metal is nickel and the isotope is one of 58Ni, 60Ni, 61Ni, 62Ni, and 64Ni (Paragraphs [0037]-[0043]).
Regarding Claim 9, Piantelli reference discloses the method of claim 3, wherein the enriched product further comprises a second metal (Paragraph [0031] – two or more than two of the listed metals).
Regarding Claim 10, Piantelli reference discloses the method of claim 9, wherein the transition metal is palladium and the second metal is rhodium or silver (Paragraphs [0025] and [0030]).
Regarding Claim 11, Piantelli reference discloses the method of claim 9, wherein the transition metal is nickel and the second metal is cobalt or copper (Paragraphs [0025] and [0030]).
Regarding Claim 12, Piantelli reference discloses the method of claim 9, wherein the transition metal is palladium and the second metal is nickel and wherein the second metal comprises a nickel isotope, the concentration of the nickel isotope being higher than a natural abundance of the nickel isotope (Paragraphs [0025] and [0030] – two metals and [0037] - Nickel 58, Nickel 60, Nickel 61, Nickel 62, and Nickel 64 each of these isotope has a higher concentration than its natural abundance).
Regarding Claim 13, Piantelli reference discloses the method of claim 1, wherein the enriched product of the transition metal comprises a single isotope of the transition metal (Paragraph [0036]).
Regarding Claim 14, Piantelli reference discloses the method of claim 1, wherein the enriched product of the transition metal comprises a second isotope of the transition metal, the concentration of (Paragraph [0025] – two metals and [0037] - Nickel 58, Nickel 60, Nickel 61, Nickel 62, and Nickel 64 each of these isotope has a higher concentration than its natural abundance).
Regarding Claim 15, Piantelli reference discloses the method of claim 14, wherein the reaction chamber is plated with two or more isotopes of the transition metal (Paragraph [0030]) and wherein the plating of the reaction chamber comprises: 
plating a first layer of the transition metal, wherein the first layer comprises a first isotope of the transition metal (Figure 19, numeral 82 and Paragraph [0030]); and 
plating a second layer of the transition metal, wherein the second layer comprises a second isotope of the transition metal (Figure 19, numeral 82 and Paragraph [0030]).
Regarding Claim 16, Piantelli reference discloses the method of claim 15, wherein the first layer and the second layer are of a same geometric pattern (Figure 19, numeral 82]).
Regarding Claim 19, Piantelli reference discloses an apparatus for generating excess heat in an exothermic reaction, said apparatus comprising: 
a reaction chamber (Figures 16 and 24, numeral 53), said reaction chamber plated with an enriched product of a transition metal (Figure 1, numerals 110- cluster prearranging and 19 – transition metal, Figure 2, numeral 20 – crystal layer and 21 – transition metal clusters, Figure 14, numeral 113 – depositing and 19 – transition metal, Figures 16 and 24, numeral 1- active core, Figure 23, numeral 88-layer of transition metal) and containing a hydrogen gas (Abstract and Paragraph [0023]); and 
a triggering device configured to trigger the exothermic reaction between the transition metal and the hydrogen gas inside the reaction chamber (Figures 16 and 24, numerals 61, 62, and 67 and Paragragh [0233]); 
wherein the enriched product comprises an isotope of the transition metal, and wherein the concentration of the isotope in the enriched product is higher than the natural abundance of the (Paragraphs [0025] – transition metals and Paragraphs [0027]-[0043]- Nickel 58, Nickel 60, Nickel 61, Nickel 62, and Nickel 64 each of these isotope has a higher concentration than its natural abundance).
Regarding Claim 20, Piantelli reference discloses the apparatus of claim 19, wherein the hydrogen gas comprises deuterium (Paragraph [0023]).
Regarding Claim 21, Piantelli reference discloses the apparatus of claim 19, wherein the transition metal is one of nickel, palladium, zirconium, and ruthenium (Paragraph [0025]).
Regarding Claim 24, Piantelli reference discloses the apparatus of claim 21, wherein the transition metal is nickel and the isotope is one of 58Ni, 60Ni, 61Ni, 62Ni, and 64Ni (Paragraphs [0037]-[0043]).
Regarding Claim 26, Piantelli reference discloses the apparatus of claim 19, wherein the transition metal is a plated palladium that comprises two or more layers and wherein each of the two or more layers comprise one isotope of the transition metal (Paragraphs [0025] and [0030]).
Regarding Claim 27, Piantelli reference discloses the apparatus of claim 26, wherein the two or more layers of the plated palladium are of a same geometric pattern (Paragraphs [0025] and [0030] and Figure 2, numeral 20 and Figure 19, numeral 82).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 17, 18, 25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piantelli (US 2011/0249783 A1).
Regarding Claims 7 and 25, Piantelli reference discloses the method of claim 6 and the apparatus of claim 24 except for the isotope is 61Ni and the concentration of 61Ni is higher than or equal to 5%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed concentration of 61Ni, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Regarding Claims 17 and 28, Piantelli reference discloses the method of claim 15 and the apparatus of claim 26 except for the first layer and the second layer are of different geometric patterns and wherein the two or more layers of the plated palladium are of different geometric patterns. It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding Claims 18 and 29, Piantelli reference discloses the method of claim 15 and the apparatus of claim 26 except for the first layer and the second layer are of different thicknesses and wherein the two or more layers of the plated palladium are of different thicknesses. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the layers at different thicknesses, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, the thickness of each layer is of the same magnitude of the lattice of the crystalline structure of the transition metal (Paragraph [0064]).
Claims 4, 5, 8, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piantelli (US 2011/0249783 A1) in view of Polyakov et al. (US Patent No. 6,806,462 B1).
Regarding Claims 4 and 22, Piantelli reference discloses the method of claim 3 and the apparatus of claim 21, wherein the transition metal is palladium (Paragraph [0025]). However, Piantelli reference does not disclose that the isotope is one of 102Pd, 104Pd, 105Pd, and 110Pd. Polyakov et al. reference discloses a method for separation of isotopes Pd-102, Pd-104, Pd-105, Pd-106, Pd-108 and Pd-110 with a high enrichment degree. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed palladium isotopes as taught by Polyakov et al., since Polyakov et al. states at Abstract that such a modification would produce palladium isotopes with a high enrichment degree.
Regarding Claims 5 and 23, Piantelli and Polyakov et al. references discloss the method of claim 4 and the apparatus of claim 22 respectively except for the isotope is 105Pd and the concentration of 105Pd is higher than or equal to 25%. It would have been obvious to one having ordinary skill in the art 105Pd, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Regarding Claim 8, Piantelli reference discloses the method of claim 1 except for the high concentration of the isotope in the enriched product is achieved via one of the following isotope enrichment techniques: centrifugal separation, foam fabrication, electromagnetic cauldron, laser separation, and spin casting. Polyakov et al. reference discloses a method for separation of palladium isotopes in electromagnetic separator (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electromagnetic separator for separation of palladium isotopes as taught by Polyakov et al., since Polyakov et al. states at Abstract that such a modification would produce palladium isotopes with a high enrichment degree.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiang et al. (US Patent No. 4,584,183) reference discloses a process for separating zirconium isotopes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774